                 Case 3:20-cr-00260-RS Document 19 Filed 11/13/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LLOYD FARNHAM (CABN 202231)
   ANDREW F. DAWSON (CABN 264421)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           lloyd.farnham@usdoj.gov

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13 UNITED STATES OF AMERICA,                         ) Case No. 20-CR-00260 RS
                                                     )
14           Plaintiff,                              )
                                                     ) STIPULATION TO CONTINUE
15      v.                                           ) STATUS HEARING AND ORDER
                                                     )
16 JACK ABRAMOFF,                                    )
                                                     )
17           Defendant.                              )
                                                     )
18

19

20

21           The defendant Jack Abramoff was charged by an Information dated June 25, 2020, with one
22 count of violating 18 U.S.C. § 371, and one count of violating 2 U.S.C. § 1606(b). On July 14, 2020,

23 the defendant entered a guilty plea to both counts pursuant to a plea agreement that contemplates

24 continued cooperation with the government, including potential testimony at trial. At the change of plea

25 hearing on July 14, 2020, the Court set a Status Hearing for November 17, 2020.

26           The parties jointly request that the Status Hearing be continued about 120 days. The proceedings
27 in a related matter, United States v. Rowland Marcus Andrade, Case No. 20-CR-00249 RS, are

28 continuing, and a trial date has not been set. At this time the parties are not recommending that the

     STIPULATION AND [PROPOSED] ORDER                1
     20-CR-00260 RS
               Case 3:20-cr-00260-RS Document 19 Filed 11/13/20 Page 2 of 2




 1 Court set a sentencing date in this case, and for this reason request that the Status Hearing be continued

 2 to March 16, 2021, or a date thereafter convenient for the Court.

 3 DATED: November 13, 2020                                      Respectfully submitted,

 4                                                               DAVID L. ANDERSON
                                                                 United States Attorney
 5

 6                                                                      /s/
                                                                 LLOYD FARNHAM
 7                                                               ANDREW F. DAWSON
                                                                 Assistant United States Attorney
 8
                                                                 WINSTON & STRAWN LLP
 9

10                                                                     /s/
                                                                 ABBE D. LOWELL
11                                                               ERIC M. MEIRING
                                                                 Counsel for JACK ABRAMOFF
12

13

14                                                ORDER
15          Based on the parties’ joint request, and for good cause shown, the Court continues the Status
16 Hearing currently set for November 17, 2020 to March 16, 2021, at 2:30 p.m.

17          IT IS SO ORDERED.
18

19

20 DATED: 11/13/2020
                                                         THE HON. RICHARD SEEBORG
21                                                       United States District Judge
22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                2
     20-CR-00260 RS
